DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is responsive to the 4/2/2021 decision by the Patent Trial and Appeal Board and the 7/13/2021 interview with Applicant’s representative.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Siragusa on 7/26/2021.
The application has been amended as follows: 
IN THE CLAIMS:
12.  An air cooled engine component for a gas turbine engine, the air cooled engine component comprising: 
a first end; 
a second end; 
a middle portion
at least one continuous internal passage extending from the first end through the middle portion to the second end, the at least one continuous internal passage including a first cross-section within the first end and the second end and a second cross-section within the middle portion, 
wherein includes a first height and the second cross-section includes a second height, [[a]] the first height being greater than [[a]] the second height, 
wherein the first height is uniform across the first cross-section for a first width and the second height is uniform across the second cross-section for a second width[[. .]], 
wherein the air cooled engine component is a single continuous engine component, and
wherein the first height is no more than twice as large as the second height. 
 
13. - - CANCELED - - 

15.  The air cooled engine component as recited in claim 12, wherein the at least one continuous internal passage comprises respective transition portions positioned between a portion of the at least one continuous internal passage located in the middle portion and respective portions of the at least one continuous internal passage located in each of the first end and the second end.  

16. - - CANCELED - - 

Allowable Subject Matter
Claims 12 & 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 12, the prior art fails to teach, in combination with the other limitations of the claim, the first height is no more than twice as large as the second height.
The closest prior art is Mizukami JP2010276010A.  Mizukami teaches the subject matter of claim 12 (see, e.g. Fig. 17 with uniform-height cross-sections at 12 and 13 which are greater than the uniform-height cross section at 20, the entire apparatus of Fig. 17 being an air-cooled engine component, as shown by cooling flow G2, with a continuous internal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.